United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-4020
                                 ___________

Donald Erdman, Sr.,                   *
                                      *
             Plaintiff,               *
                                      *
Janice K. Erdman,                     *
                                      *
             Appellant,               *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Federal Land Bank of Omaha; Federal * Northern District of Iowa.
Land Bank Association of Forest       *
City; Federal Land Bank of Mason      *
City; Hertz Farm Management, Inc.;    *   [UNPUBLISHED]
David Siegrist; C. W. McManigal;      *
John Does,                            *
                                      *
             Appellees.               *
                                 ___________

                         Submitted: June 5, 1998
                             Filed: June 11, 1998
                                 ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       Janice K. Erdman appeals the district court&s1 dismissal of her action under
Federal Rule of Civil Procedure 41(b). After a careful review of the record and the
parties& submissions on appeal, we affirm the judgment for the reasons stated by the
district court in its thorough order. See 8th Cir. R. 47B. We also deny Erdman&s
pending motion filed with this court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.

                                        -2-